Title: From James Madison to Tristram Dalton, 7 September 1815
From: Madison, James
To: Dalton, Tristram


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 7. 1815
                    
                    I have recd. your favor accompanied by the two pamphlets. I have yet been able to look them over but will do so as soon as I conveniently can. The one on Peat, must be interesting. I wish sincerely that the discovery of so valuable an article may be realized, and in an adequate extent.
                    Accept Sir my sincere esteem, and good wishes. Mrs. Madison joins in both, and in best respects to Mrs. Dalton, & to Mr: and Mrs: Deblois.
                    
                        
                            James Madison
                        
                    
                